Title: To James Madison from Richard Harrison, 19 January 1804 (Abstract)
From: Harrison, Richard
To: Madison, James


19 January 1804, Treasury Department. “In your letter to me of the 1st. July last on the subject of Mr. Eatons Accounts, you direct that the contingencies charged under the second head be ‘specified, explained and restated for consideration.’ The enclosed Abstract was accordingly made out by Mr. Eaton, and is again submitted. I also take the liberty to call your attention to the last article of 10131 78/100 Dollrs. under the 14th. head, which you suspended for further enquiry & consideration.
“As the original Statement referred to in your letter may be of use, it is likewise enclosed.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:131.


